Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 1 of 12 PAGEID #: 377




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 M&C HOLDINGS DELAWARE                               Case No. 1:20-cv-00121-SJD-KLL
 PARTNERSHIP, et al.,
                                                     Judge Susan J. Dlott
       Plaintiffs,
                                                     Magistrate Judge Karen L. Litkovitz
 v.

 GREAT AMERICAN INSURANCE
 COMPANY,

       Defendant.


  DEFENDANT GREAT AMERICAN INSURANCE COMPANY’S RESPONSES AND
      OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES


        Defendant Great American Insurance Company (“GAIC” or “Defendant”) hereby serves

its answers and objections to Plaintiff’s First Set of Interrogatories (collectively, “Interrogatories,”

individually, “Interrogatory”) pursuant to Fed. R. Civ. P. 26 and 33.

                          GENERAL ANSWERS AND OBJECTIONS

        1.      The following answers are based only upon such information and documents that

are presently available to and specifically known to GAIC and disclose only those contentions that

presently occur to GAIC. Further discovery, independent investigation, and legal research and

analysis may supply additional facts, and meaning to known facts, as well as establish entirely new

factual conclusions, all of which may lead to substantial additions to, changes in, and variations

from the answers set forth herein. The following answers and/or objections are made solely for

the purpose of responding to the Interrogatories. Each answer is subject to any and all objections

as to confidentiality, relevance, materiality, propriety, and admissibility, and all objections and

grounds that would require the exclusion of any statement contained in any answer if such request
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 2 of 12 PAGEID #: 378




were asked of, or any statement contained therein were made, by a witness present and testifying

in court, all of which objections and grounds hereby are reserved and may be interposed at the

time of trial.

        2.       All general objections, reservations and answers are continuing in nature and are

incorporated into each of GAIC’s answers below. The enumeration of specific objections,

reservations and answers to definitions, instructions, or requests is not a waiver of other applicable

objections. GAIC reserves the right to make any appropriate objections, reservations or answers

at any hearing or trial of this matter.

        3.       GAIC objects to each instruction, definition and Interrogatory to the extent that they

purport to impose any requirement or discovery objection greater than or different from those

under the Federal Rules of Civil Procedure and the applicable local rules and Orders of the Court.

        4.       GAIC objects to each instruction, definition and Interrogatory to the extent that they

purport to impose any requirement or discovery objection greater than or different from those

under the Federal Rules of Civil Procedure and the applicable local rules and Orders of the Court.

        5.       GAIC objects to each definition, instruction, and Interrogatory to the extent that

they are overly broad, unduly burdensome, seeks information outside of GAIC’s possession,

custody or control or that they are not reasonably calculated to lead to the discovery of admissible

evidence.

        6.       GAIC incorporates by reference each and every general objection set forth above

into each specific answer set forth below. A specific answer may repeat a general objection for

emphasis or some other reason. The failure to include any general objection in any specific answer

does not waive any general objection to that Interrogatory. Moreover, GAIC does not waive its

right to amend its answers or to assert additional specific answers to each Interrogatory.




                                                   2
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 3 of 12 PAGEID #: 379




       7.      The following answers represent the information available to GAIC, and are

believed to be true. Further, each answer is given without prejudice to GAIC’s right to produce

evidence of any subsequently discovered facts that it may later recall or discover.             GAIC

accordingly reserves the right to change any and all answers herein as additional facts are

ascertained, analyses are made, legal research is completed, and contentions are made. This

includes the right to assert additional objections or privileges, in one more subsequent

supplemental answer(s).

       8.      The answers provided herein are subject to the right of GAIC to object on any

grounds, at any time, to a demand for further answer to these or other Interrogatories.

       9.      The answers contained herein are made in a good faith effort to respond to the First

Set of Interrogatories based upon what is presently known but should in no way be to the prejudice

of GAIC in relation to any further discovery, research, and analysis. The fact that GAIC has

responded to or objected to any discovery should not be taken as admission that GAIC accepts or

admits the existence of any facts set forth or assumed by such evidence, or that such answer

constitutes admissible evidence. The fact that GAIC has responded to part or all of any such

discovery is not intended and shall not be construed to be a waiver by GAIC of all or any part of

any objection to any such request. By making the accompanying answers and objections, GAIC

does not waive, and hereby expressly reserves, its right to assert any and all rights as to the

admissibility of such answers into evidence in this action, or in any other proceedings, on any and

all grounds, including, but not limited to, competency, relevancy, materiality and privilege.

                        SPECIFIC RESPONSES AND OBJECTIONS

       1.      Identify (by name, title and contact information) the persons and entities who were

involved in or supervised the handling, adjusting, or settling of the Claim on behalf of Great




                                                 3
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 4 of 12 PAGEID #: 380




American prior to the commencement of the suit, and describe each person’s role and decision-

making authority in the process over this period.

       RESPONSE: GAIC further objects to this Interrogatory on the grounds that it is vague

and ambiguous as the terms “handling, adjusting, or settling” are undefined and capable of more

than one meaning. GAIC further objects to this Interrogatory on the grounds that it is overly broad

and unduly burdensome to the extent that it calls for GAIC to identify every person “involved

in . . . the handling, adjusting, or settling of the Claim.” Subject to and without waiving any of its

objections, GAIC states that John Retinger was initially in charge of handling the Claim from the

time notice of the Claim was provided on or about June 23, 2017 until about February 25, 2018

due to his impending retirement. At or around that time, Mr. Retinger’s responsibilities were

transferred to Tracey Archbold. (Mr. Retinger’s and Ms. Archbold’s titles and contact information

were provided in GAIC’s Rule 26(a) disclosures). Ms. Archbold later obtained legal advice from

Franzblau Dratch, P.C. regarding the Claim and coverage thereunder. Ms. Archbold reported to

Tom Maloney and Timothy Markey for their input regarding GAIC’s ultimate disposition of the

Claim and at times kept them apprised of the status of the investigation of the Claim. (Messrs.

Maloney and Markey’s titles and contact information were provided in GAIC’s Rule 26(a)

disclosures).



       2.       Identify (by name, title and contact information) the persons or entitles from whom

Great American (or an agent acting at its direction) gathered facts in furtherance of the

investigation of the Claim, and describe the facts gathered from each such person or entity.

       RESPONSE: GAIC further objects to this Interrogatory on the grounds that it is vague

and ambiguous, overly broad and unduly burdensome in that it can be construed to encompass




                                                  4
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 5 of 12 PAGEID #: 381




every person who transmitted any “fact[]” to GAIC during its investigation of the Claim regardless

of significance or materiality and to specify every such “fact[].” Subject to and without waiving

its objections, GAIC states that all “facts” it gathered were in the form of documents provided to

it by Millennium personnel, either directly or through Aon, to Mr. Retinger, Ms. Archbold and/or

Mark C. Perlmutter, who, in turn might respond in writing or orally to Aon and/or Millennium for

clarification with respect to certain documents or information.       (Mr. Perlmutter’s contact

information was provided in GAIC’s Rule 26(a) disclosures). The individuals at Aon and

Millennium who provided “facts” and the precise “facts” provided can be discerned from GAIC’s

Rule 26(a) disclosures and documents in Millennium’s possession, custody or control and the

burden of determining the answer is the same for both parties.



       3.        State Great American’s justification for not paying the full amount of the Claim

prior to the commencement of this suit, and identify any documents forming the factual basis for

your response.

       RESPONSE: GAIC objects to this Interrogatory to the extent it calls for legal conclusions.

GAIC further objects to this Interrogatory on the grounds that its overly broad and unduly

burdensome in that it can be construed to require a description of each and every document

received in the course of its investigation of the Claim. Subject to and without waiving its

objections, GAIC states that Merdis committed his fraud using two methods. Under the first (and

more widely used) method, Merdis misappropriated commissions owed to third-party travel

agencies for legitimate bookings and/or commissions. Under the second (and less widely used)

method, Merdis created fraudulent commissions for himself on bookings where there were no

legitimate third-party travel agencies involved that would have earned commissions. To the extent




                                                 5
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 6 of 12 PAGEID #: 382




Merdis employed the first method, there is no “loss” because Millennium never paid the legitimate

travel agencies. Therefore, money owed to third-party travel agencies is offset by the funds that

Merdis diverted to himself, thus merely shifting liability.

       Mark Perlmutter determined that the documentation provided by Millennium revealed that

Merdis diverted $1,106,865.55 that Millennium owed to legitimate travel agencies from the period

of 2008 through 2017. Mr. Perlmutter concluded that during the same period of time, Merdis

generated $267,035.90 in fraudulent commissions that were not owed to legitimate travel agencies.

Millennium and/or Aon personnel admitted that Merdis’s theft involved the misappropriation of

commissions owed to legitimate third-party travel agencies in emails exchanges that are produced

herewith at GAIC0001056-1057 and 0001085-1086. As noted above, Millennium has provided

no proof that it ever paid these third-party travel agencies.

       Mr. Perlmutter was unable to determine the quantity of funds Merdis diverted to himself

from totally fraudulent bookings versus legitimate travel agency bookings for the period of 2001

through 2007 because that information was “purged” from Millennium’s records. Documents

evidencing the “purge” of this documentation and the fact that Millennium did not otherwise have

documentation to cover the period of 2001 through 2007 include GAIC0001069-1071, and

GAIC0002134-2138.

       With respect to how Mr. Perlmutter made his calculations, on March 5, 2019, Mr.

Furmansky emailed documents to Mr. Perlmutter and explained how it could be discerned which

bookings originated with legitimate travel agencies and which did not. On information and belief,

Mr. Perlmutter eventually added these figures up, which formed the basis of the calculations set

forth in the GAIC’s coverage position. Documents demonstrating revealing how Mr. Perlmutter




                                                  6
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 7 of 12 PAGEID #: 383




made his calculations are produced herewith, and the burden of identifying those documents is the

same for both parties.

        Millennium never provided any evidence that it paid earned commissions to legitimate

travel agencies that Merdis diverted to himself, which appears to be conceded in an email from

Adam Furmansky that is produced herewith as GAIC0002033.



        4.      For each count asserted in the Complaint, identify the defenses you intend to assert

(i.e. defenses to coverage, exclusions, conditions precedent, affirmative defenses) and describe the

factual bases for each and the communication, if any, in which the defense was communicated to

Plaintiffs (also referred to, collectively, as “Millennium”) or Aon prior to the commencement of

suit.

        RESPONSE: GAIC further objects to this Interrogatory on the grounds that it imposes

duties beyond those required by the Rules of Federal Civil Procedure. GAIC further objects to

this Interrogatory on the grounds that it is overly broad and unduly burdensome to the extent that

it calls for “all” facts and communications that support GAIC’s defenses in this action. Subject to

and without waiving its objections, GAIC states it intends to assert at least the following defenses:

             (a) There is no covered “loss” under Insuring Agreement 1 to the extent that Merdis

                diverted commissions to himself that were owed to legitimate third-party travel

                agents whom Millennium did not pay. GAIC has yet to receive any evidence of

                payment to those legitimate travel agents. Therefore, any “loss” Millennium might

                have incurred by virtue of Merdis’s theft is offset by legitimate liabilities of which

                Millennium was relieved as a result thereof. GAIC further refers to the coverage

                letters from Stephen N. Dratch and its briefs in support of its motion to dismiss




                                                  7
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 8 of 12 PAGEID #: 384




               Millennium’s Complaint and its objections to the Magistrate Judge’s report and

               recommendation

            (b) There is no coverage for that part of Merdis’s theft that occurred between 2001 and

               2007 because Millennium lacks documentation from which it can be determined

               whether commissions during that time period were diverted from legitimate third-

               party travel agencies or did not involve a legitimate travel agency.

            (c) Millennium’s Complaint is time-barred under Section E(11), under the caption

               “Legal Action Against Us,” which states, in relevant part: “You may not bring any

               legal action against us involving loss . . . [u]nless brought within 2 years from the

               date you discover the loss.” (“Limitations Clause”). Millennium brought suit more

               than two (2) years from the date it discovered the loss as sworn to in its Proof of

               Loss, it did not ask for or receive a tolling agreement during that time period, and

               there are no acts of GAIC that prevented Millennium from doing so.              It is

               Millennium’s burden to demonstrate that GAIC cannot rely on the Limitations

               Clause based on the doctrines of waiver and/or estoppel. GAIC further refers to its

               briefs in support of its motion to dismiss Millennium’s complaint and its objections

               to the Magistrate Judge’s report and recommendation.

            (d) GAIC reserves the right to assert additional defenses and to supplement its

               foregoing responses.



       5.      Identify and produce the written procedures or policies Great American maintains

for internal or third-party adjusters to use and/or follow in connection with handling, adjusting or

evaluating claims under crime protection policies.




                                                 8
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 9 of 12 PAGEID #: 385




       RESPONSE: GAIC further objects to this Interrogatory on the grounds that it is vague

and ambiguous as the term “adjusters” is undefined and capable of more than one meaning. GAIC

further objects to this Interrogatory on the grounds that it is not reasonably calculated to lead to

the discovery of admissible evidence as GAIC’s “written procedures or policies” have no bearing

on Millennium’s claims or GAIC’s defenses. GAIC further objects to this Interrogatory on the

grounds that it is overly broad and unduly burdensome to the extent it seeks any and every written

document in GAIC’s possession that relates to the manner in which claims investigations are to be

conducted. Subject to and without waiving its objections, GAIC states that it does not maintain a

written “claims manual.”



       6.      Did you reinsure any of the risk that You underwrote for the Policy? If so, please

identify the reinsurance company and specific contract personnel, reinsurance treaty and/or

contract, and the amounts of coverage that the reinsurer provided.

       RESPONSE: GAIC further objects to this Interrogatory on the grounds that it seeks

information not reasonably calculated to lead to the discovery of admissible evidence as any

reinsurance has no bearing on the merits of Millennium’s claims or GAIC’s defenses.



       7.      State the reserves Great American established for the Claim over time, if any.

       RESPONSE: GAIC further objects to this Interrogatory on the grounds that it is vague

and ambiguous as the term “reserves” is undefined and capable of more than one meaning. GAIC

further objects to this Interrogatory on the grounds that it seeks information not reasonably

calculated to lead to the discovery of admissible evidence as the reserves (as GAIC understands

that term) have no bearing on the merits of Millennium’s claims or GAIC’s defenses. GAIC




                                                 9
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 10 of 12 PAGEID #: 386




 further objects to this Interrogatory to the extent it seeks information protected by the attorney-

 client and/or attorney-work product privilege.



                                              Respectfully submitted,

                                              /s/ James Papakirk, Trial Attorney
                                              James Papakirk (0063862)
                                              Hallie S. Borellis (0076510)
                                              Flagel & Papakirk LLC
                                              50 E-Business Way, Suite 410
                                              Cincinnati, OH 45241
                                              Phone: 513-984-8111
                                              Fax: 513-984-8118
                                              jpapakirk@fp-legal.com
                                              hborellis@fp-legal.com

                                                       and

                                              Stephen N. Dratch (admitted pro hac vice)
                                              Daniel Lebersfeld (admitted pro hac vice)
                                              Franzblau Dratch, PC
                                              354 Eisenhower Pkwy.
                                              Livingston, NJ 07039
                                              Phone: 973-992-3700
                                              Fax: 973-994-0139
                                              sdratch@njcounsel.com
                                              dlebersfeld@gmail.com
                                              Counsel for Defendant Great American
                                              Insurance Company




                                                  10
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 11 of 12 PAGEID #: 387




                                CERTIFICATE OF SERVICE
        The undersigned counsel for Defendant hereby certifies that a copy of the foregoing was
 served on the following counsel of record on October 8, 2020 via e-mail:


   Daniel A. Dorfman                               Bryce A. Lenox
   David J. Ogles                                  THE LAW OFFICE OF BRYCE A. LENOX, ESQ.
   FOX SWIBEL LEVIN & CARROLL LLP                  LLC
   200 W. Madison Street, Suite 3000               3825 Edwards Road, Suite 103
   Chicago, IL 60606                               Cincinnati, OH 45209
   ddorfman@foxswibel.com                          bryce@brycelenoxlaw.com
   dogles@foxswibel.com                            Counsel for Plaintiffs
   Counsel for Plaintiffs


                                                   /s/ James Papakirk
                                                   James Papakirk (0063862)




                                              11
Case: 1:20-cv-00121-SJD-KLL Doc #: 36-1 Filed: 11/25/20 Page: 12 of 12 PAGEID #: 388
